 1

 2

 3                                                       JS-6
 4

 5

 6

 7

 8                    UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10

11   CARLOS ALVAREZ,                       CASE NO. 2:20-cv-00632-PA (SK)
12                     Plaintiff,
                                           JUDGMENT
13
                 v.
14
     ARRIAGA ,
15

16
                       Defendant.

17

18       IT IS ADJUDGED that the complaint is dismissed without leave to
19 amend, and this action is dismissed with prejudice.

20

21 DATED: March 12, 2020              ______________
22                                    PERCY ANDERSON
                                      UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28
